Cite as 2016 Ark. 1

                SUPREME COURT OF ARKANSAS
                                      No.   CR-15-997

TONY BROOKS                                       Opinion Delivered   January 7, 2016
                               APPELLANT
                                                  MOTION TO BE RELIEVED AS
V.                                                ATTORNEY FOR APPELLANT AND
                                                  STAY BRIEFING SCHEDULE

STATE OF ARKANSAS
                                 APPELLEE         MOTION GRANTED.


                                       PER CURIAM


       Appellant, Tony Brooks, was convicted by a Pulaski County Circuit Court jury of

capital murder and abuse of a corpse. Brooks was sentenced to a term of life imprisonment

without parole for the capital-murder conviction and thirty years’ imprisonment for abuse of

a corpse to be served concurrently. An appeal from the judgment has been lodged in this

court. Brooks is represented on appeal by Julia B. Jackson, a full-time public defender. Ms.

Jackson now asks that she be relieved as counsel on the ground that she is ineligible for

compensation for services as appellate counsel.

       Arkansas Code Annotated section 19-4-1604(b)(2)(B) (Repl. 2007) provides that

persons employed as full-time public defenders who are not provided a state-funded secretary

are eligible to seek compensation for appellate work. Counsel here affirms that she is a

full-time public defender with a full-time, state-funded secretary. Under these circumstances,
                                      Cite as 2016 Ark. 1

she is not entitled to be paid for services in this appeal, and her request to be relieved is well

founded. See Rhodes v. State, 2009 Ark. 138, 297 S.W.3d 551 (per curiam).

       Therefore, we grant Ms. Jackson’s motion to be relieved, and we appoint attorney

Laura Avery to represent the appellant. Our clerk is directed to set a new briefing schedule

for the appeal.

       Motion granted.




                                                2